Citation Nr: 0712057	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical spondylosis 
(claimed as numbness/tingling in left arm and fingers) to 
include as secondary to service-connected disability of 
residuals of an old injury of the left shoulder, 
acromioclavicular separation, and partial resection of the 
left clavicle with posttraumatic degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
February 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision.  

The veteran had a video conference hearing before the 
undersigned Veteran's Law Judge in February 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated cervical spondylosis with 
radicular symptoms is shown as likely as not to be due to an 
injury that was sustained during the veteran's period of 
active duty.  .  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a cervical spondylosis with 
radicular symptoms is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§  1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran testified at his Board hearing that his cervical 
spondylosis (claimed as headaches and numbness/tingling in 
his left arm and fingers) resulted from an in-service injury 
where he was tackled to the ground.  The veteran also 
testified that he received medical care during military 
service for his injury and headaches.  

The veteran's original service medical records, except for a 
copy of a report from February 5, 1979, are not part of the 
record.  The Board notes that the case law does not lower the 
legal standard for proving a case of service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The service medical record from February 1979 shows that the 
veteran had been referred for an evaluation of a left 
shoulder deformity.  He reportedly had suffered an injury to 
his left shoulder in May 1977 and had been treated 
conservatively.  It was noted that he had never experienced 
numbness or cyanosis in the left upper extremity.  The 
impression was that of third degree AC separation.  

When examined by VA in July 1981, the veteran reported having 
occasional pain in the left shoulder.  The diagnoses were 
those of partial resection of the left clavicle, residuals of 
old left shoulder injury and left acromioclavicular 
separation.  

The veteran had a VA examination in April 2003.  The 
physician noted that the veteran had a history of a left 
shoulder condition and a history of cervical spondylosis.  
The physician also noted that he had reviewed the claims 
file.  

The physician stated that the veteran's neurological 
examination demonstrated that the veteran had a depressed 
left brachioradialis reflex and a depressed left bicep 
reflex.  

The VA physician opined that, based upon civilian medical 
records and the physical evaluation, that the veteran's 
numbness, involving the left upper extremity, was a result of 
cervical radiculopathy, which was the problem stemming from 
the cervical spondylosis and not from the shoulder.  

In March 2003 the veteran had a neurological appointment at 
the VA Medical Center (VAMC).  The veteran reported periodic 
soreness in the upper trap and clavicle area, numbness in 
dermatomes C7, C8 (middle and ring finger), and sometimes in 
thenar and hypothenar eminences.  

The veteran reported that that he experienced tingling and 
numbness in the right middle finger and thenar eminences when 
typing.  

In October 2003 the veteran was seen at the VAMC for a 
follow-up neurological appointment.  The VA physician noted 
that the veteran's pain had worsened in the past 6 months and 
spread from the back of the veteran's neck into the occiput.  
The veteran reported that the pain was a throbbing pain in 
the back of his head and a warm sensation in the veteran's 
neck.  The veteran reported that the pain came to six to 
seven times a month and lasts all day or longer.  

The veteran reported that the pain spread into his left 
shoulder and that the 3rd and 4th fingers could tingle.  

The physician noted that the movement of the veteran's neck 
to either side seemed limited and painful.  The physician 
also noted that cervical spine x-ray studies showed moderate 
degenerative joint disease (DJD).  

The physician noted that, in 2000, VA evaluated the veteran 
for headaches, and a magnetic resonance imaging (MRI) of the 
brain showed only non-specific white matter changes.  The 
physician noted that the veteran had cervical spondylosis.  

In February 2004 the veteran had a follow-up neurological 
appointment at the VAMC.  The VA physician noted that the 
veteran had cervical spondylosis.  

In June 2004 the veteran submitted a letter from Dr. M.G. 
from Philadelphia Rehabilitation and Sports Medicine.  The 
physician stated that the veteran had been a patient for over 
ten years and had had repeated office visits for chronic neck 
pain with radiation into the left digits, hand and forearm.  

The private physician relied on the veteran's oral history of 
his symptoms and stated that, in the past, the veteran 
reported that these symptoms began during military service 
and had been a repeated problem since his in-service injury.   

The physician prescribed outpatient physical therapy and 
rehabilitation with pain management and stated that this 
should continue because the cervical spine continued to age 
with moderate spondylosis and arthritic changes.  The 
physician opined that she believed that chronic radicular 
complaints were related to the original service injury.  

In June 2004 the veteran's claims file was sent for a VA 
medical opinion.  The VA physician noted that he reviewed the 
entire claims file.  The VA physician noted the buddy 
statement from March 2004 and one of the veteran's 
statements, both that described an injury to the left 
shoulder, head and neck.  Both of the statements described 
aches in the veteran's neck and that the veteran's left hand 
would go numb at times, with tingling in the left arm and 
fingers along with weakness and difficulty using the left 
upper extremity.  

The VA physician opined that, based on the records available, 
the veteran's cervical spondylosis was not related to the 
veteran's in-service fall that resulted in an injury to the 
left shoulder.  The VA physician also opined that the 
veteran's current cervical condition was not related to the 
veteran's in-service fall and that the veteran's current 
cervical condition was not due to the veteran's shoulder 
injury. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board notes that generally, when a veteran contends that 
a service-connected disorder has caused or aggravated a 
secondary disability, there must be competent medical 
evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 
(1994).  

The VA physicians, VA neurological follow-up treatment notes, 
and the private physician have all submitted evidence about 
the veteran's current disability.  

The Board notes in this regard that the private physician had 
treated the veteran for over 10 years and therefore had the 
requisite knowledge to opine on the veteran's disability and 
did not need to rely on the claims file to opine on nexus.  

In March 2004 the veteran submitted a "buddy statement" 
from B. B., who served with the veteran for three years.  
B.B. stated that, for several days after the in-service 
injury, the veteran had sever pain in his shoulder, neck, 
back and arm and had headaches.  B.B. stated that the veteran 
went to the ship's medical staff, who then sent the veteran 
to the base hospital for further tests.  

B.B. also stated that, since military service, the veteran 
had complained that his fingers tingled and were numb.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

On careful review of the medical opinions of the VA examiner 
and the non-VA physician, the veteran's testimony, and the 
buddy statement the Board finds the evidentiary record in 
this case to be in relative equipoise in showing that the 
currently demonstrated cervical spondylosis with radicular 
symptoms as likely as not is due to the documented injury 
sustained by the veteran during his period of active service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, the service connection for the cervical 
spondylosis with radicular symptoms is warranted.  



ORDER

Service connection for cervical spondylosis with radicular 
symptoms is granted.  



____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


